ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    Walsh Construction Company II, LLC            )      ASBCA No. 61423
                                                  )
    Under Contract No. W912DS-11-C-0023           )

    APPEARANCES FOR THE APPELLANT:                       Richard C. Lewis, Esq.
                                                          Hinman, Howard & Kattell, LLP
                                                          Binghamton, NY

                                                         Jonathan J. Straw, Esq.
                                                         Brad C. Friend, Esq.
                                                          Kraftson Caudle, LLC
                                                          McLean, VA

    APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                          Engineer Chief Trial Attorney
                                                         Lorraine C. Lee, Esq.


I
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District, New York

                                   ORDER OF DISMISSAL

           The dispute which is the subject of the appeal having been settled, the appeal is
    hereby dismissed with prejudice subject to reinstatement only in the event the
    settlement is not consummated. Any request to reinstate the subject appeal must be
    filed within 120 days of the date of this Order.

           Dated: July 9, 2018




                                                       dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61423, Appeal of Walsh
Construction Company II, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          2